UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4701


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENDAL J. WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-00041-PMD-1)


Submitted:    December 16, 2008             Decided:   February 3, 2009


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.     Eric John Klumb, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kendal J. White was convicted by a magistrate judge of

violating    his   probation      and    was    sentenced       to     ten    months   in

prison.     White appealed to the district court, which affirmed.

White now appeals to this court.               His attorney has filed a brief

pursuant    to     Anders   v.     California,       386        U.S.     738    (1967),

questioning      whether    the    district       court     erred        in    revoking

probation and imposing sentence but concluding that there are no

meritorious issues for appeal.               White was advised of his right

to file a pro se brief but did not file such a brief.                                  We

affirm.

            “[W]e review probation revocation sentences . . . to

determine if they are plainly unreasonable.”                      United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                 This requires us to

first determine if the sentence is procedurally or substantively

unreasonable; if it is not unreasonable, our analysis ends, and

we   affirm.        Only    if     the       sentence      is     procedurally         or

substantively unreasonable will we consider whether it is also

plainly unreasonable.        United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).

            A    sentence   imposed      upon    revocation       of    probation      is

procedurally reasonable if the sentencing court considered the

policy statements set forth in Chapter 7 of the U.S. Sentencing

Guidelines Manual and the 18 U.S.C. § 3553(a) (2006) factors

                                         2
that    it    is    permitted       to   consider.           See       18    U.S.C.         § 3583(e)

(2006);       Crudup,       461     F.3d       at   440.           Such       a       sentence       is

substantively reasonable if the sentencing court stated a proper

basis    for       concluding      that       the   defendant          should          receive      the

sentence imposed, up to the statutory maximum.                              Id.

               Here, the magistrate judge determined after a hearing

that White had committed the probation violations as charged.

Revocation of probation and imposition of a term of imprisonment

were therefore authorized.                    See 18 U.S.C. § 3565(a)(2) (2006).

White     committed          Grade       C     probation        violations,              see       USSG

§ 7B1.1(a)(3), p.s., and his criminal history category was III.

His    recommended         Guidelines         range    was    5-11          months,         see    USSG

§ 7B1.4(a), p.s.            The magistrate judge considered this range as

well     as    the        applicable         § 3553(a)      sentencing                factors      when

imposing       sentence.          We     conclude      that     his         sentence         was    not

unreasonable.

               We have examined the entire record in this case in

accordance         with    the    requirements         of    Anders,         and       we    find   no

meritorious issues for appeal.                      Accordingly, we affirm.                        This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further       review.        If    the   client       requests         that       a    petition      be

filed,       but    counsel       believes      that     such      a    petition            would    be

frivolous, counsel may move in this court for leave to withdraw

                                                3
from representation.   Counsel’s motion must state that a copy of

the motion was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  4